990 So.2d 736 (2008)
In re Terry L. BONNIE.
No. 2008-B-1929.
Supreme Court of Louisiana.
September 19, 2008.

ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.
The Office of Disciplinary Counsel ("ODC") commenced an investigation into allegations that respondent neglected a legal matter, failed to communicate with his client, signed his client's name to an affidavit, and failed to properly supervise subordinate lawyers. Prior to the filing of formal charges, respondent and the ODC submitted a joint petition for consent discipline. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Terry L. Bonnie, Louisiana Bar Roll number 22007, be and he hereby is suspended from the practice of law for one year, with all but ninety days deferred. Following the active portion of the suspension, respondent shall be placed on supervised probation for one year. The probationary period shall commence from the date respondent, the ODC, and the probation monitor execute a formal probation plan. It is further ordered that respondent shall enroll in and attend the next available session of Ethics School offered by the Louisiana State Bar Association's Practice Assistance and Improvement Committee. Any failure of respondent to comply with the conditions of probation, or any misconduct during the probationary period, may be grounds for making the deferred portion of the suspension executory, or imposing additional discipline, as appropriate.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court's judgment until paid.
TRAYLOR, J., dissents and would reject petition for consent discipline.